Citation Nr: 1429382	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-49 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to March 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO denied the Veteran's TDIU claim.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.  Subsequently, the Veteran was afforded a VA examination and additional records were associated with the claims file, after which the RO issued a supplemental SOC (SSOC) in February 2012.

In June 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

During the course of this appeal, the Veteran also filed an informal claim for an increased rating in excess of 60 percent for his service-connected regional ileitis, postoperative diarrhea and strong functional overlay (ileitis), effective October 22, 1968.  In March 2010, the RO denied the Veteran's increased rating claim, and the Veteran has not filed an NOD as to this denial.  Accordingly, the issue of an increased rating for ileitis is not before the Board.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents Virtual VA reveals that, with the exception of VA treatment records dating to February 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been awarded service connection for two separate disabilities:  regional ileitis, postoperative with residual diarrhea and strong functional overlay (rated as 60 percent disabling), and varicocele, left, small (rated as 0 percent disabling).  The combined rating for these disabilities has been 60 percent, effective October 22, 1968.

3.  The weight of the competent, probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Here, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim adjudicated herein.  Specifically, a December 2009 letter, sent prior to the initial unfavorable decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Moreover, the Veteran has had the benefit of representation in pursuing his TDIU claim, has had a meaningful opportunity to participate in the development of this claim, and has not otherwise argued or demonstrated that he has been prejudiced by any technical notice deficiency with respect to this claim, to include any defect in the timing or the content of such notice.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield, supra. 

Relevant to the duty to assist, the Veteran's VA treatment records, a February 2010 determination of the Social Security Administration (SSA) with supporting records, VA examination reports, the Veteran's application for a TDIU, and a medical treatise article have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that no additional action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Veteran was also afforded VA examinations to determine the impact of his service-connected disabilities on his employability in December 2009 and December 2011.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The Board finds that, collectively, such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran, physical examination, review of the medical records and, with respect to the December 2011 VA examination, review of the Veteran's claims file and SSA records.  The opinions proffered considered the pertinent evidence of record, to include statements of the Veteran, and provided sufficient rationale for their conclusions.  Moreover, neither the Veteran nor his representative has alleged that such examinations are inadequate for adjudication purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, as previously noted, in June 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012, hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's employment history, and the nature of the Veteran's functioning and limitations as relevant to the impact of his service-connected disabilities on his employability.  Therefore, with respect to the issue adjudicated herein, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the discussion at the hearing did not reveal any evidence that might be available that had not been submitted with respect to the claim adjudicated herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim adjudicated herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the claim decided herein, and that the Board may proceed to adjudicate this claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this issue in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issue adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to this issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his TDIU claim.

II.  Analysis

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  Disabilities which result from a common etiology or a single accident or which affect a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  See 38 C.F.R. § 4.16(a)(2)-(3).

Here, the Veteran is service-connected for regional ileitis, postoperative with residual diarrhea and strong functional overlay (rated as 100 percent disabling, effective March 9, 1968, and rated as 60 percent disabling, effective October 22, 1968), and varicocele, left, small (rated as 0 percent disabling, effective March 9, 1968).  He has no other service-connected conditions.  The question becomes whether the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) as a result of him being assigned a noncompensable rating for the service-connected left small varicocele and a 60 percent rating for the service-connected for regional ileitis, postoperative with residual diarrhea and strong functional overlay.  The Board notes that the Veteran's assigned ratings are not a bar to meeting the schedular criteria.  In this regard, the Court upheld a finding that a Veteran with three service connected disabilities, resulting from a single accident and yielding a combined rating of 60 percent, to meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) despite other unrelated service connected disabilities evaluated as noncompensable.  Gary v. Brown, 7 Vet. App. at 230 (1994).  Accordingly, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU, notwithstanding the noncompensable evaluation for small left varicocele.  Id.; 38 C.F.R. § 4.16(a).  To find otherwise would lead to the absurd result that a Veteran with two service-connected disabilities, with one disability assigned a noncompensable rating, would have to have a compensable rating of at least 70 percent to meet the schedular criteria.  This, in effect, would penalize the Veteran for having a service-connected disability which is rated as noncompensable.  On the other hand, a Veteran with a single service-connected disability need only have a 60 percent rating to meet the schedular requirement.  See Sabonis v. Brown, 6 Vet. App. Vet.App. 426, 429 (1994) (stating that plain meaning of language of a statute must be given effect unless it would lead to absurd result).  

In light of the foregoing, the Board must next address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

The Veteran contends that his service-connected ileitis renders him unemployable.  Specifically, he alleges that his ileitis results in frequent and unpredictable bowel movements, that he experiences diarrhea generally about 6 to 8 times per day, that he may defecate in his pants if he is startled or sneezes, and that eating certain foods may worsen his diarrhea.  See Hearing Transcript, p. 3-4; February 2010 NOD.  On VA examination in 2011, it was reported that associated symptoms also included abdominal distention, and anemia, with more or less constant abdominal distress without weight loss.  The Veteran therefore asserts that he is precluded from even partially or wholly sedentary work because such work would be interrupted by his need for bathroom breaks or his need to change his clothes in the event of an accident.  The Veteran does not allege that his service-connected small varicocele limits or otherwise impedes his ability to work.

In December 2009, the Veteran underwent a general VA examination for his TDIU claim.  The examiner noted that, as accurately reported by the Veteran, that the Veteran underwent surgery of his small bowel in 1968 during active service and underwent another surgery of his small and large bowel in 1993.  The Veteran also reported that he experiences chronic diarrhea up to 6 to 8 times per day.  The Veteran related that, following his separation from the military, he worked for 28 years as a barber after which he worked for 9 years at Walmart.  He further explained that he retired in 2007 "due to multiple medical problems" but primarily due to colon problems.  The examiner listed the Veteran's active medical problems, including bipolar disorder, inguinal hernia, chronic obstructive pulmonary disorder (COPD), osteoarthritis involving the knee, and metatarsalgia.  Upon examination, the examiner assessed the Veteran with subjective complaints of chronic diarrhea with a history of recent bowel surgery; normal appearing small bowel mucosa, no evidence of colon mucosa, and no mucosal abnormalities, as shown by recent endoscopy; fairly steady weight over the past 8 to 9 years; and hemoglobin and hematocrit within normal limits.  The examiner noted incidentally that the Veteran walks with a 30 degree stoop but without any assistance devises and is very hard of hearing.  Additionally, the Veteran indicated that he is independent with his activities of daily living, that he drives and does all of his household chores without assistance, and that and that he spends his days watching television, smoking cigarettes, and doing puzzles.

With respect to his TDIU claim, the examiner noted that the Veteran has numerous medical issues but that his recent endoscopy showed no current pathology.  The examiner stated that the Veteran may be unemployable, but he concluded that "his 40 years history of bowel disease is not the limiting factor."  With respect to the Veteran's service-connected bowel disease, the examiner concluded that such disease would not limit the Veteran's ability to do sedentary or partial sedentary work.  The examiner further noted that the Veteran's ability to walk is limited by some of his non-service-connected medical conditions; that his ability to communicate is intact and his bipolar condition is managed by his medication; and that he experiences difficulty with depression, anxiety, and poor concentration.

In February 2010, SSA issued a determination that the Veteran, who alleged disability solely due to ileitis and mental issues, was found disabled as of November 2009.  SSA's formal determination of disability is predicated upon a primary diagnosis of ileitis, secondary to Crohn's disease, and a secondary diagnosis of degenerative joint disease of the left hand.  However, the explanation accompanying the formal determination indicates that the Veteran suffers from various nonservice-connected conditions, including degenerative changes of the left hand; metatarsalgia (right) with orthotic inserts; degenerative disc disease status post laminectomy; history of COPD; status post inguinal repair; small apical defect of heart; and bipolar disorder.  Additionally, it notes that the Veteran has moderate to profound bilateral hearing loss.  With respect to his education and employment, it was found that he Veteran has about 14 years of education, including barber school, and that he had worked as a barber and then as a security guard and stocker at Walmart.  The SSA found that the Veteran "was given a light RFC (residual functional capacity) with further restrictions due to his conditions.  After consulting with our medical-vocational expert, it was determined that [his] limitations prevent him from past relevant work." 

In arriving at such disability determination, SSA assessed the Veteran's physical residual functional capacity as follows: able to occasionally lift and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand/or walk (with normal breaks) for a total of about 6 hours in an 8-hour workday; sit (with normal breaks) for a total of about 6 hours in an 8-hour work day and must periodically alternate sitting and standing to relieve pain or discomfort; and unlimited push and/or pull.  The medical issues resulting in these limitations include the Veteran's service-connected ileitis, a 1993 surgical intervention for Crohn's disease, the Veteran's complaints of frequent and water stools (about 7 to 9 per day), COPD and prior hospitalizations for shortness of breath, moderate-severe to profound bilateral hearing loss, moderate to severe degenerative disc disease of the spine with history of laminectomy, history of abnormal ECGs, mild degenerative changes in the left hand, history of metatarsalgia and osteoarthritis in the knee with normal gait, and fatigue.  With respect to the Veteran's ileitis complaints in particular, SSA found only that the Veteran should be allowed frequent bathroom breaks due to loose stools.

In connection with a December 2011 general VA examination, a VA noted a review of the Veteran's claims file, VA treatment records, service treatment records, and SSA records, and also reviewed conditions involving all body systems of the Veteran.  In addition to the Veteran's service-connected digestive and genitourinary conditions, the examiner noted the Veteran's numerous diagnoses for other, nonservice-connected conditions, including lumbosacral disc degeneration status post laminectomy, inguinal hernias, COPD, osteoarthritis of the knee, metatarsalgia, and bipolar disorder.  With respect to the Veteran's service-connected ileitis, the examiner noted the Veteran's symptoms of diarrhea 6 to 8 times a day even with medication, abdominal distention, and anemia, with more or less constant abdominal distress but without weight loss.  The examiner characterized the Veteran's ileitis symptoms as moderate and found that the Veteran's condition had no functional impact on his ability to work.

With respect to his TDIU claim, the examiner concluded that the Veteran's service-connected disabilities, ileitis and varicocele, do not prevent physical or sedentary type employment.  The examiner explained that the Veteran, like the average worker given the same disabilities, would not have any difficulty with prolonged weigh bearing activities, such as standing, walking, bending, or with pushing, pulling, lifting or carrying, working overheard, driving, or operating machinery.  The examiner affirmed that there was no objective evidence that the Veteran's service-connected disabilities have any impact on his ability to sit, communicate, follow instructions, remember, concentrate, interact with coworkers and clients, or engage with other sedentary/occupational activities.

The Veteran's VA treatment records demonstrate that the character of his ileitis disability has remained essentially unchanged.  During the early stages of this disability, the Veteran reported that he had diarrhea up to 6 to 8 times per day since his surgery in service.  See October 1968 VA General Medical Examination; October 1971 VA Special GI Examination.  As noted in a December 18, 2007 VA Primary Care Outpatient Note, the Veteran reported that there had been no change to his usual bowel movement patterns of 6 to 8 episodes per day since he was first operated on during active duty service and that he bowel habits have remained unchanged since then.  VA medical records since December 2007 confirm this ongoing pattern of disability and note the Veteran's complaint that he occasionally has diarrheal accidents due to coughing or sneezing.  See, e.g., September 2009 VA Examination (for increased rating of ileitis); October 20, 2009 Primary Care Outpatient Note.

With respect to his education and work history, the Veteran disclosed that he left high school before graduating but earned his GED upon separation from the military.  See Hearing Transcript, p. 7-8.  The Veteran attended barber school and enrolled in Indiana University for one or two years.  See id.; VA Form 21-8940 Application for Increased Compensation Based on Unemployability (TDIU Claim).  The Veteran worked as a barber for about twenty eight years, even owning his own shop for a period of time, after which he worked for Walmart, most recently as an evening stock person, from 1998 until his voluntary retirement in 2007.  See Hearing Transcript, p. 3, 6-8.  The Veteran avers that he worked at night as a stocker so that his hearing impairment wouldn't impede his employment and so that he wouldn't have to deal with the public.  See id., p. 6-7.  However, in that role, he had to stay close to the restroom and bring a change of clothes with him to work.  See id.  Eventually, the Veteran decided to leave the stock position at Walmart because it became very difficult to do the job, not because it was physically demanding, but because it would take him too far away from the restroom.  See id.  Finally, the Veteran claimed that he chose retirement than being let go because of his frequent time off due to his bowel condition.  See id., p. 3. 

After a careful review of the Veteran's claims file, the Board finds that the Veteran is not entitled to a TDIU.  As noted above, the Veteran is currently service-connected for regional ileitis, postoperative with residual diarrhea and strong functional overlay (rated as 60 percent disabling), and varicocele, left, small.  Although the Veteran maintains that his ileitis renders him unemployable because of his need for frequent bathroom breaks and the threat of accidental diarrhea episodes when startled or sneezing, the evidence of record does not support such contention.  

With respect to the Veteran's education and experience, the record reflects that he completed a GED, attended school to become a barber, and completed one or two years of college education, after which he worked steadily as a barber for about 30 years, even owning his own shop, and then as a security guard and stock person at Walmart for nearly 10 years.  As such, the relevant inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Both the December 2009 and December 2011 VA examiners found that the Veteran would be able to perform sedentary work with his service-connected disabilities.  The December 2009 examiner stated that the Veteran may be unemployable but he concluded that "his 40 years history of bowel disease is not the limiting factor."  Furthermore, the December 2011 VA examiner found that there was no objective evidence that the Veteran's service-connected disabilities have any impact on his ability to sit, communicate, follow instructions, remember, concentrate, interact with coworkers and clients, or engage with other sedentary/occupational activities.  Indeed, the Veteran disclosed that he had had retired in 2007 at least in part due to his "due to multiple medical problems," and he maintained that he was not physically precluded from performing his duties as a night stocker. 

Although the February 2010 SSA determination found the Veteran disabled due to a primary diagnoses of ileitis and a secondary diagnosis of degenerative joint disease of the left hand, the medical evidence and analysis supporting the determination makes clear that SSA took into account, and was heavily influenced by, the Veteran's numerous, other nonservice-connected medical conditions.  The only work limitation related to the Veteran's service-connected ileitis noted by SSA is the Veteran's need for frequent bathroom breaks due to loose stools.  Additionally, the Board is not bound by any decision that SSA makes.  The Board makes its own finding of facts as it pertains to adjudicating a TDIU claim.

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  In this regard, the Board notes that the Veteran has been considered to have a combined disability rating or 60 percent.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose, 4 Vet. App. at 363.  As indicated above, despite the limitations imposed by his service-connected disabilities - chiefly, his need to take frequent bathroom breaks - the weight of the probative evidence is against a finding that the Veteran's service-connected disabilities solely would prevent him from employment when considering his education and experience.

The Board notes that the Veteran's service-connected small left varicocele does not have any functional impairment associated with the disability.  The Board also notes that the Veteran's regional ileitis, postoperative with residual diarrhea and strong functional overlay, results primarily in the Veteran having to take multiple bathroom breaks throughout the day and some accidents.  The treatment records and statements from the Veteran indicate that the symptoms from his condition have been for the most part consistent, since service-connection was established in 1968.  The Board notes that since the Veteran was service-connected for the condition in 1968 he has worked for decades.  In this regard, he reported working with this condition for 28 years as a barber and for 9 years at Walmart.  He has also worked as a security guard.  When the Board takes into consideration the Veteran's associated symptoms, the severity of the symptoms, the Veteran's long history of being able to work in spite of his symptoms, the record showing that his condition has for the most part been consistent throughout the years, the Board can only conclude that his service-connected disabilities do not prevent him from being able to engage in a substantially gainful occupation.  This conclusion is further supported by the VA examiner's findings which, in essence, note minimal functional work impairment from the service-connected regional ileitis, postoperative with residual diarrhea and strong functional overlay.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim 

for a TDIU rating must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


